PER CURIAM.
Defendant, upon trial by jury, was convicted of armed robbery. The indictment charged him with robbing a service station attendant at gunpoint, taking approximately $70 and the attendant’s gold wristwatch.
The attendant’s testimony at the trial was that a man whom he positively identified as the defendant assaulted him by threatening him with a small-caliber gun and then took approximately $70 and the attendant’s wristwatch. Contrary to defendant’s contention, even absent other corroborating evidence which was introduced, this was ample evidence to support the jury verdict.
Affirmed.